                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


RAYMOND H. KIMBLE, III                                     CIVIL ACTION

VERSUS                                                     NO. 18-7918

LEXUS OF NEW ORLEANS ET AL.                                SECTION “S” (2)

                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

original and supplemental Reports and Recommendations of the United States

Magistrate Judge (Rec. Docs. 45 & 54), as well as plaintiff’s objections to the

Magistrate Judge’s Reports and Recommendations, hereby approves the Reports and

Recommendations of the United States Magistrate Judge and adopts it as its opinion in

this matter. Therefore, having also considered the dismissal order of the court in the

Middle District of Louisiana, Record Doc. No. 15,

      IT IS ORDERED that plaintiff’s motions to appoint a special monitor and for

class action status, Record Doc. Nos. 52 and 53, are DENIED, and that his complaint

is hereby DISMISSED WITH PREJUDICE as legally frivolous and/or for failure to

state a claim under 28 U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1).

                                                             April
             New Orleans, Louisiana, this ______ day of ______________, 2019.



                     __________________________________
                         MARY ANN VIAL LEMMON
                     UNITED STATES DISTRICT JUDGE
